
	
		III
		110th CONGRESS
		1st Session
		S. RES. 112
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mr. Schumer (for
			 himself, Mr. Crapo,
			 Mrs. Feinstein, and
			 Mr. Durbin) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			April 12, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			April 17, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating April 6, 2007, as
		  National Missing Persons Day.
	
	
		Whereas each year tens of thousands of people go missing
			 in the United States;
		Whereas, on any given day, there are as many as 100,000
			 active missing persons cases in the United States;
		Whereas the Missing Persons File of the National Crime
			 Information Center (NCIC) was implemented in 1975;
		Whereas, in 2005, 109,531 persons were reported missing to
			 law enforcement agencies nationwide, of whom 11,868 were between the ages of 18
			 and 20;
		Whereas section 204 of the PROTECT Act, known as Suzanne’s
			 Law and passed by Congress on April 10, 2003, modifies section 3701(a) of the
			 Crime Control Act of 1990 (42 U.S.C. 5779(a)), so that agencies must enter
			 records into the NCIC database for all missing persons under the age of
			 21;
		Whereas Kristen’s Act (42 U.S.C. 14665), passed in 1999,
			 has established grants for organizations to, among other things, track missing
			 persons and provide informational services to families and the public;
		Whereas, according to the NCIC, 48,639 missing persons
			 were located in 2005, an improvement of 4.2 percent from the previous
			 year;
		Whereas many persons reported missing may be victims of
			 Alzheimer's disease or other health-related issues, or may be victims of foul
			 play;
		Whereas, regardless of age or circumstances, all missing
			 persons have families who need support and guidance to endure the days, months,
			 or years they may spend searching for their missing loved ones; and
		Whereas it is important to applaud the committed efforts
			 of families, law enforcement agencies, and concerned citizens who work to
			 locate missing persons and to prevent all forms of victimization: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates April
			 6, 2007, as National Missing Persons Day; and
			(2)encourages the
			 people of the United States to—
				(A)observe the day
			 with appropriate programs and activities; and
				(B)support worthy
			 initiatives and increased efforts to locate missing persons.
				
